Citation Nr: 0029357	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right inguinal hernia, post surgical repair.

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The residuals of the veteran's service-connected right 
inguinal hernia, post surgical repair, are manifested by 
right groin pain as well as discomfort radiating into the 
right inguinal area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations:  The Board is satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Factual Background:  A July 1995 rating decision established 
service connection for post surgical hernia repair.  This 
action was based on service medical records reflecting that 
the veteran had undergone a right sided hernia repair, lay 
statements from the veteran's spouse and a fellow service 
member which noted that the veteran had hernia problems which 
had increased in severity, and VA outpatient treatment 
records which reflected treatment for complaints of right 
sided groin pain.  A noncompensable evaluation was assigned.

The veteran disagreed with this determination, claiming that 
his hernia was a constant problem.  He complained that he 
worked in construction and experienced constant pain on the 
job site.  

By a rating decision dated in April 1996, the veteran was 
assigned an increased evaluation of 10 percent disabling for 
the residuals of his inguinal hernia, post surgical repair.  
This determination was based on VA outpatient treatment 
records, which included complaints that the hernia repair 
site was "bothersome," as well as a September 1995 report 
of VA examination, which included a diagnosis of past right 
inguinal herniorrhaphy pain syndrome.  

The veteran's request for an increased rating was received at 
the RO in November 1998.  

VA outpatient treatment records show that, in September 1994, 
the veteran complained of a one year history of pain in the 
area of the right hernia repair.  He reported that the area 
became irritated upon walking long distances or lifting 
objects.  The veteran also reported that he experienced a 
sharp pain which shoots down his right leg intermittently and 
a dull pain all of the time.  The examiner observed a right 
inguinal hernia scar which was well healed and noted that 
there was no drainage or bulging.  The veteran complained of 
sharp pain in the area of his right hernia repair in October 
and December 1994.  In June 1995, the veteran reported a two 
day history of "bright red blood in stools."  The 
assessment was internal hemorrhoid.  These records also 
include a complaint of "bothersome" hernia repair site in 
February 1996 and hernia pain in December 1996.

VA outpatient treatment records also show that, in July 1997, 
the veteran had been pushing his 4-wheel drive Dodge Ram 
Charger and felt pain in his right groin.  He reported that 
the symptoms were aggravated while in an upright position but 
he experienced no pain while recumbent.  Physical examination 
revealed that "exquisite" tenderness precluded an optimal 
examination.  Objective findings noted no bulging and/or 
swelling of the right groin.  The impression was groin 
strain, no hernia identified.  

VA outpatient treatment records reflect that the veteran 
sought treatment for a six month history of right inguinal 
hernia pain in November 1998.  Physical examination revealed 
that he had a right inguinal hernia which was tender to 
palpation.  

An April 1999 report of VA outpatient treatment reflects that 
the veteran complained that the pain in the area of his right 
hernia repair was getting progressively worse and was 
exacerbated by activity.  The examiner noted right side 
tenderness, questionable hernia, and tender epididymitis.  
The examiner further noted "suspect epididymitis."  In July 
1999, the veteran reported that he had a hernia at the lower 
right quadrant and stated that he had been constipated and 
had bright red blood in his stool.  He denied pain.  Another 
treatment report for the same date reflects that the 
veteran's complaints included sharp pain.  

The RO denied the veteran's claim for an increased evaluation 
by an April 1999 rating decision.  In his May 1999 Notice of 
Disagreement with this determination, the veteran claimed 
that his service-connected hernia was productive of bloody 
stools and constant constipation as well as swelling of the 
surgical scar.

A September 1999 report of VA fee basis examination notes 
that the veteran complained of persistent problems with right 
groin pain ever since his 1976 hernia surgery.  He reported 
that working in construction, stooping, bending, and lifting 
caused an intense pain in his right groin, as well as 
discomfort radiating into the right inguinal area.  Physical 
examination revealed a 9 centimeter (cm.) oblique scar in the 
right groin, consistent with previous herniorrhaphy.  There 
was no palpable or visible hernia, no diastasis of the rectus 
muscles, and no history of malignancy.  The diagnosis was 
history of right inguinal hernia, post herniorrhaphy pain, 
and no evidence of neurologic impairment.  

In a March 2000 letter to the Board, the veteran stated that 
he worked in construction, 8 to 12 hours a day, sometimes 7 
days a week.  He indicated that his work required lifting 
heavy materials, climbing up and down ladders, stooping, 
bending, reaching and being on his feet all day.  He stated 
that he did not wear a brace or a truss, but he experienced 
constant pain.


Analysis:  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 7338 provides for a 10 percent disability 
rating for a postoperative recurrent inguinal hernia if it is 
readily reducible and well supported by truss or belt.  A 30 
percent rating applies if the hernia is small, postoperative 
recurrent or unoperated irremediable, and is not well 
supported by a truss or not readily reducible.  A 60 percent 
rating requires a large, postoperative, recurrent hernia not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial, poorly nourished scar 
with repeated ulceration.  Diagnostic Code 7804 provides for 
a 10 percent rating for a superficial scar that is tender and 
painful on objective demonstration.

The probative evidence of record demonstrates that the 
veteran's postoperative residuals of right inguinal 
herniorrhaphy include a well healed scar as well as 
complaints of pain upon strenuous activity.  VA outpatient 
treatment records reflect that the veteran has sought 
treatment for recurrent right groin pain since 1994 and a 
right inguinal hernia was noted upon examination in November 
1998.  The most recent report of VA examination, dated in 
September 1999, included findings of no palpable or visible 
hernia.  The available evidence clearly indicates that any 
recurrent hernia is readily reducible inasmuch as no hernia 
was palpable or visible on examination in September 1999.  No 
evidence has been presented which tends to indicate that any 
recurrent right inguinal hernia which may be present (and no 
such hernia was found on the most recent examination for 
disability evaluation purposes) would not be well supported 
by a truss or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  Thus, the criteria for a 30 percent 
evaluation for this disability have not been demonstrated.

With regard to the veteran's herniorrhaphy scar, the 
September 1999 report of VA examination reflects that the 
veteran's right inguinal herniorrhaphy scar was "consistent 
with previous herniorrhaphy."  This scar was previously 
described as well healed with no drainage or bulging.  No 
evidence reflects that the scar itself is tender and painful 
and there is no evidence of poor nourishment or ulceration.  
Thus, a compensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804, is not warranted.

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for the veteran's postoperative residuals of a 
right inguinal hernia.  The Board has carefully reviewed the 
entire record in this case; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 1 -


